DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-9, 11-13, and 16-18 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a method of transmitting a V2X message by a first V2X communication device, the method comprising: receiving air pollution information from a station generating a V2X message which includes (i) vehicle control information, which is based on the air pollution information, for setting a driving mode and/or a stop mode of a vehicle, and (ii) station type information indicating a type of the station from which the air pollution information is received, wherein the auto-stop mode is a mode in which the engine of the vehicle is automatically stopped based on the vehicle stopping for at least a predetermined period of time, wherein the predetermined period of time is a period for which the vehicle is stopped at a stop signal of a traffic light or at a bus stop, wherein the station type information relates to (i) a first type station directly measuring air pollution data or (ii) a second type station using the air pollution data measured by the first type station, and wherein the air pollution information received from the station is based on the air pollution data, as recited in Claim 1.
Claims 6, 11, and 16 are directed to a device, method, and device, respectively, and include the same scope of limitations as those of Claim 1.  Thus, these claims are rejected for reasons substantially the same as those discussed above with respect to Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833